DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the second holding position” and “the first holding position” in lines 4 and 5, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the second holding position” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the annular holding element” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodhope et al. (US PG-pub 2007/0215217).
Regarding claim 1, Goodhope teaches (claim 1) a valve arrangement (fig. 3B), adapted to allow a fluid flow in a first direction (as shown by the arrows in FIG. 3B) and to block it in a second direction (towards seat 148) which is opposite to the first direction, wherein the valve arrangement includes a fluid channel (formed by channels 176 and 196), a valve seat 148 and a closing body 152 which is arranged in the fluid channel and is for example rotationally symmetrical or spherical, wherein the closing body 152 is configured to prevent a fluid flow in the second direction in a position in which it rests against the valve seat 148 and to allow a fluid flow in the first direction when the closing body 152 is lifted off the valve seat 148; a closing body holder 154 which is arranged in the fluid channel and configured to restrict a movement of the closing body 152 in the first direction in a position of the closing body 152 in which the closing body 152 is lifted off the valve seat 148, wherein the closing body holder 154 is held on an inner circumferential wall 138 of the fluid channel in a frictional fit or in a surmountable positive fit (surmountable fit which is seen as being a sealed and removable fit) and/or can be moved in the first direction in a position in which the closing 
Regarding claims 2-6, Goodhope teaches (claim 2) the closing body holder 154 is configured for a fluid flow to flow through it (via openings 170); (claim 3) wherein the closing body 152 rests against the closing body holder 154 when the closing body 154 restricts or blocks the movement of the closing body 152; (claim 4) wherein the closing body 152 can be freely moved between its position in which it rests against the valve seat 148 and its position in which it rests against the closing body holder 154; (claim 5)
the closing body 152 does not rest against the closing body holder 154 or is without any mechanical interaction with the closing body holder 154 when the closing body 152 is in the position in which it rests against the valve seat 148 (fig. 3A shows the closing body does not rest against the recess portion closing body holder when its engaged with seat 148); (claim 6) wherein the closing body 152 is arranged without being spring-loaded, or the valve arrangement is designed as a reflux valve with no spring (the closing body 152 is not spring loaded).
Regarding claim 7, Goodhope teaches the closing body holder 154 can be moved in the first direction from a first holding position, in which it is held on the inner circumferential wall 138 of the fluid channel in a frictional fit or a surmountable positive fit, into a second holding position in which a movement of the closing body holder 154 in the first direction is blocked. The Examiner is interpreting the second holding position of the holder 154 as a position when the adaptor 130 is screwed into the body 22 a distance from plate 136 (with some tolerance) and the first holding position of the holder 154 as being when the adaptor 130 is further screwed into the body (with less 
Therefore, with regards claim 8, as best understood, wherein the distance which the closing body 152 can be moved from the position in which it rests against the valve seat 148 to a position in which the closing body 152 rests against the closing body holder 154 is larger in the second holding position (where there is some tolerance between the adaptor 130 and the plate 136) than in the first holding position (where there is less tolerance between adaptor and plate).
Regarding claim 9, as best understood, Goodhope teaches wherein in the second holding position, the closing body holder 154 is in a positive fit on the inner circumferential wall 138 of the fluid channel.
Regarding claims 16, 17, and 19, Goodhope further teaches, (claim 16) a pump chamber 28 (fig. 1) and a delivery element 72 (when the piston moves away, valve 72 opens to allow fluid flow) which can be rotated about an axis of rotation and which is arranged in the pump chamber 28 wherein fluid can be delivered from the pump chamber 28 to an outlet opening (nearest sat 148) via the fluid channel (channel portion 146) which for example opens into or up to the pump chamber 28 at one end and onto the outlet opening (nearest seat 148) at the other end, wherein the valve arrangement 98 is arranged in the fluid channel; (claim 17) wherein the valve seat 148 is formed by the fluid channel (portion 146); (claim 19) wherein the closing body 152 rests against the closing body holder 154 when the closing body holder 154 restricts or blocks the movement of the closing body 152.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodhope et al. (US PG-pub 2007/0215217), as applied to claims 1-9, 16, 17, and 19 above, in view of Montague (US 8,627,847).
Regarding claims 12-14 and 20, Goodhope teaches (claim 14) the closing holder 154 including a recess 164, but fails to disclose (claim 12) one or more projections protruding inwardly from an inner circumference of the annular holding segment; (claim 13), the protruding projections connected to one another in the region enclosed by the annular holding segment; (claims 14 an 20) the projections form the recess.
Montague teaches a valve body 4 (fig. 2), including a holder 30 including projections 25 (fig. 3) protruding inwardly from an inner circumference of the holding segment 50 to provide means for an exemplary ball to be instantly displaced and hydraulically forced off the seat when the flow reverses, regardless of the reverse (backflow) rate of flow (col. 7, lines 50-55).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodhope et al. (US PG-pub 2007/0215217), as applied to claims 1-9, 16, 17, and 19 above, in view of Perry (US PG-pub 2020/0102924).
Regarding claim 15, as best understood, Goodhope teaches essentially all claimed features, but fails to disclose contact elements distributed over the circumference of the holding segment.
Perry teaches a ball valve member 106 (fig. 8) including a holder member 110; contact elements 110c distributed over the circumference of the holding segment 110b.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Goodhope contact elements, as taught by Perry, for the purpose of preventing the valve from moving out of the mounting area for example, being subject to vibrations.
`
Allowable Subject Matter
Claims 10, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Goodhope fails to disclose a frictional fit, as recited in claims 10, 11, and 18
Conclusion
Ford (US PG-pub 2010/0269928) teaches a ball valve and holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799